DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-4, 6-10, 12-16 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US2017/0311034) in view of Pan (US2015/0243200), Claims 5, 11 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US2017/0311034) in view of Pan (US2015/0243200) further in view of Cruz (US2018/0192115), and Claims 19 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US2017/0311034) in view of Pan (US2015/0243200) further in view of Kouno et al. (US2020/0035198).  Claims 1, 7 and 13 are independent.
	Applicant has amended each of independent claims 1, 7 and 13 to include the limitation of dependent claims 5, 11 and 17, respectively, canceled claims 5, 11 and 17, and added new dependent claims 21 and 22.  Examiner agrees with Applicant’s argument that the amended claims overcome Nishi, Pan and Cruz.
Applicant’s arguments, filed 28 September 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
3.	Claims 1-4, 6-10, 12-16 and 18-23 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667